PER CURIAM.
Emile McFord appeals the trial court’s summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. McFord’s double-jeopardy claim is legally insufficient and conclusively refuted by the record before us. See Fla. R.Crim. P. 3.850; Fla. R.App. P. 9.141(b)(2)(D), Walls v. State, 926 So.2d 1156 (Fla.2006). In addition, McFord has already challenged his plea agreement violation and sentence on appeal and failed to raise the alleged double-jeopardy issue. See McFord v. State, 877 So.2d 874 (Fla. 3d DCA 2004). Accordingly, we affirm the trial court’s order denying McFord’s motion for post-conviction relief.
Affirmed.